                                m 142020
    Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 1 of 79




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JANE STONE #1,
 JANE STONE #2,
 JANE STONE #3,
 JANE STONE #4,
 JANE STONE #5,
                                              20CV1326
                                              20-civ-_ _ _ __
                              Plaintiffs,

                - against -

 ANTHONY J. ANNUCCI, Acting
                                              COMPLAINT
 Commissioner of the New York State
 Department of Corrections and Community
 Supervision;
 JASON EFFMAN, Associate Commissioner
 and PREA Coordinator of the New York
 State Department of Corrections and
 Community Supervision;
 SABINA KAPLAN, Superintendent of
 Bedford Hills Correctional Facility;
 BRIAN KUBIK, Superintendent of Lakeview
                                              Jury Trial Demanded
 Shock Incarceration Correctional Facility;
 TANYA MITCHELL·VOYD, Superintendent
 of Taconic Correctional Facility;
 SUSAN SQUIRES, Superintendent of Albion
 Correctional Facility;
 JAMES W. CASTONGUAY, Correction
 Officer at Albion Correctional Facility;
 DAVID STUPNICK, Correction Officer at
 Albion Correctional Facility;
 NARESH DEOSARRAN, Correction Officer
 at Bedford Hills Correctional Facility;
 FNU GUZMAN, Correction Officer at
 Bedford Hills Correctional Facility;
 FNU PAIGE, Correction Officer at Bedford
 Hills Correctional Facility;
 RASHEEN SMALLS, Correction Officer at
 Bedford Hills Correctional Facility;
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 2 of 79




  MATTHEW ANTOLINI, Correctional Officer
  at Lakeview Shock Incarceration
  Correctional Facility;
  JAMES BEAM, Correction Officer at
  Lakeview Shock Incarceration Correctional
  Facility;
  ALEXANDER VASQUEZ, Correction Officer
  at Lakeview Shock Incarceration
  Correctional Facility;
  NANCY LOPEZ, Correction Officer at
  Taconic Correctional Facility;
  KEFFION LOVELACE, Correction Officer
  at Taconic Correctional Facility;
  PEDRO NORDE, Correction Officer at
  Taconic Correctional Facility;
  INVESTIGATOR #1, Investigator at New
  York State Department of Corrections and
  Community Supervision; and
  INVESTIGATOR #2, Investigator at New
  York State Department of Corrections and
  Community Supervision;

                                Defendants.



      Plaintiffs JANE STONE #1, JANE STONE #2, JANE STONE #3, JANE

STONE #4, and JANE STONE #5, by and through their attorneys, the Law Office of

Zachary Margulis-Ohnuma and the Law Offices of Daniel A. McGuinness, P.C., as

and for their Complaint, hereby allege as follows:


                           PRELIMINARY STATEMENT
      1.      This is a civil rights action brought under 42 U.S.C. § 1983 against

officials of New York State Department of Corrections and Community Supervision

(“DOCCS”) who violated the rights of five female inmates by sexually abusing them

and acting with deliberate indifference to allow that abuse. DOCCS officials and


                                           2
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 3 of 79




staff knew of the imminent threat of sexual assault to JANE STONE #1, JANE

STONE #2, JANE STONE #3, JANE STONE #4, and JANE STONE #5 and

deliberately failed to protect them.

      2.      From 2015 to 2019, DOCCS housed approximately 2,500 female

inmates, around five percent of the total inmate population, in six facilities

throughout the state. These women were guarded by male officers, who routinely

engaged in illegal sexual activity with individual victim inmates over long periods of

time. Under the New York Penal Law, an inmate can never consent to sexual

activity with an officer. See N.Y. Penal Law § 130.05. Nonetheless, DOCCS

supervisors cultivated a culture that allowed male staff to prey on female inmates

to satisfy their sexual desires. Male staff were barely supervised and left alone with

women under their control for long periods of time in unmonitored areas of the

prisons. They had a system of warning each other if a supervisor was approaching

and created a climate of fear and intimidation against any woman who complained

about sexual attention from an officer.

      3.      Rather than investigate officers’ sexual abuse of female inmates in

good faith, DOCCS investigators blamed the victims and coerced them into making

statements, threatening punishment against those who chose to remain silent and

discrediting many of those who spoke up. As rapes and sexual assaults of female

inmates continued with alarming frequency, the defendants covered up the assaults

by giving lip service to official policies and disciplining individual staff members




                                           3
            Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 4 of 79




only when their sexual abuse of inmates became too egregious and notorious to

ignore.

       4.      The multiple rapes and sexual assaults of these five Plaintiffs and

others described in this Complaint could have been prevented. DOCCS officials,

including both administrators and guards, knew of the danger facing female

inmates. They knew that multiple confirmed rapes had occurred in their facilities.

They knew individual inmates were complaining of rapes that were

“unsubstantiated” because the victims were routinely and unfairly discredited

based solely on their status as inmates. They knew that guards were grooming

inmates for sexual contact and coercive “romantic” relationships over long periods of

time. In some cases, they knew of and tolerated blatantly inappropriate

relationships between officers and inmates. They knew substantiated incidents of

sexual abuse were ten times higher in DOCCS’s female facilities than male

facilities. They knew the policies that needed to be corrected and how to fix their

broken culture.

       5.      The supervisory defendants named in this Complaint nonetheless

chose not to act, allowing these rapes and sexual assaults to occur and continue.

       6.      JANE STONE #1, JANE STONE #2, JANE STONE #3, JANE STONE

#4, and JANE STONE #5 now bring suit under the Eighth Amendment to the

United States Constitution, 42 U.S.C. § 1983, and New York common law to recover

damages for the harm caused by their sexual abuse at the hands of New York

prison officials.



                                            4
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 5 of 79




                           JURISDICTION AND VENUE
      7.      Subject matter jurisdiction over the federal constitutional and

statutory claims is proper in this Court pursuant to 28 U.S.C. § 1331. This court has

jurisdiction to order nominal, compensatory and punitive damages, attorneys’ fees,

and injunctive and declaratory relief pursuant to 28 U.S.C. § 2201 and 42 U.S.C. §§

1983 and 1988.

      8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because some of the events giving rise to the claim occurred inside the Southern

District of New York.

      9.      DOCCS operates three all-female only facilities, which are the location

of the incidents described herein: Albion Correction Facility in Albion, New York

(“Albion CF”); Bedford Hills Correctional Facility in Bedford Hills, New York

(“BHCF”); and Taconic Correctional Facility in Bedford Hills, New York (“Taconic”).

      10.     The other location of events is a mixed male and female facility,

Lakeview Shock Incarceration Correctional Facility in Brocton, New York

(“Lakeview”).

      11.     BHCF is in the Southern District of New York.

      12.     Taconic is in the Southern District of New York.

      13.     Albion CF is in the Western District of New York.

      14.     Lakeview is in the Western District of New York.




                                           5
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 6 of 79




                                     PARTIES

I.    PLAINTIFFS

      15.   Plaintiffs JANE STONE #1, JANE STONE #2, JANE STONE #3,

JANE STONE #4, and JANE STONE #5 were, at all relevant times, female inmates

under the direct control and supervision of DOCCS officials.

      16.   Plaintiff JANE STONE #1 is presently in DOCCS custody, housed at

Taconic in Bedford Hills, New York. During the relevant time periods, JANE

STONE #1 was housed at Albion CF and Taconic.

      17.   Plaintiff JANE STONE #2 is presently incarcerated at Taconic. During

the relevant time periods, JANE STONE #2 was housed at Albion CF.

      18.   Plaintiff JANE STONE #3 is no longer in custody and now resides in

Binghamton, New York. During the relevant time periods, JANE STONE #3 was

housed at Taconic.

      19.   Plaintiff JANE STONE #4 is no longer in custody and now resides in

Massapequa, New York. During the relevant time periods, JANE STONE #4 was

housed at Lakeview and Taconic.

      20.   Plaintiff JANE STONE #5 is no longer in custody and now resides in

Constantia, New York. During the relevant time periods, JANE STONE #5 was

housed at BHCF, Albion CF, and Taconic.




                                         6
            Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 7 of 79




II.   DEFENDANTS

      21.      Defendant ANTHONY J. ANNUCCI (“COMMR ANNUCCI”) was at all

relevant times the Acting Commissioner of DOCCS. COMMR ANNUCCI is sued

herein in his individual capacity.

      22.      Defendant JASON EFFMAN (“COMMR EFFMAN”) was at all relevant

times Associate Commissioner of and Prison Rape Elimination Act Coordinator for

DOCCS. COMMR EFFMAN is sued herein in his individual capacity.

      23.      Defendant SABINA KAPLAN (“SUPT KAPLAN”) was at all relevant

times the Superintendent of BHCF. SUPT KAPLAN is sued in her individual

capacity.

      24.      Defendant SUSAN SQUIRES (“SUPT SQUIRES”) was at all relevant

times the Superintendent of Albion CF. SUPT SQUIRES is sued in her individual

capacity.

      25.      Defendant BRIAN KUBIK (“SUPT KUBIK”) was at all relevant times

the Superintendent of Lakeview. SUPT KUBIK is sued in his individual capacity.

      26.      TANYA MITCHELL-VOYD (“SUPT MITCHELL-VOYD”), was at all

relevant times Superintendent at Taconic. SUPT MITCHELL-VOYD is sued in her

individual capacity.

      27.      Defendants JAMES W. CASTONGUAY (“CO CASTONGUAY”) and

DAVID STUPNICK (“CO STUPNICK”) were at all relevant times correction officers

at Albion CF. They are sued in their individual capacities.

      28.      Defendants RASHEEN SMALLS (“CO SMALLS”), NARESH

DEOSARRAN (“CO DEOSARRAN”), FNU PAIGE (“CO PAIGE”), and FNU
                                          7
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 8 of 79




GUZMAN (“CO GUZMAN”) were at all relevant times correction officers at BHCF.

They are sued in their individual capacities.

      29.    Defendants JAMES BEAM (“CO BEAM”), MATTHEW ANTOLINI

(“CO ANTOLINI”), and ALEXANDER VASQUEZ (“CO VASQUEZ”) were at all

relevant times correction officers at Lakeview. They are being sued in their

individual capacities.

      30.    Defendants PEDRO NORDE (“CO NORDE”), NANCY LOPEZ (“CO

LOPEZ”), and KEFFION LOVELACE (“CO LOVELACE”) were at all relevant times

correction officers at Taconic. They are sued in their individual capacities.

      31.    INVESTIGATOR #1 and INVESTIGATOR #2 are pseudonyms for

individuals whose names are unknown that were, at all relevant times,

investigators at DOCCS’s Office of Special Investigations.


                             FACTUAL ALLEGATIONS

I.    GENERAL ALLEGATIONS REGARDING THE TREATMENT OF WOMEN
      PRISONERS IN NEW YORK STATE

      32.    DOCCS operates six prisons across New York State that house women

who have been convicted of crimes.

      33.    BHCF is a high-security, all-female facility with a total capacity of 926

beds and, as of October 2018, a population of 760 women.

      34.    Taconic is a medium-security, all-female facility with a total capacity

of 379 and a population of 329 as of October 2018.

      35.    Albion CF is a medium-security, all-female prison with a total capacity

of 1,100 and a population of 1,083 as of April 2017.

                                           8
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 9 of 79




      36.    Lakeview, sometimes referred to as “Lakeview Shock,” is a special

“boot camp” or “shock incarceration” program that is mixed gender. It housed 105

female inmates as of January 1, 2018. Lakeview inmates agree to go through a

rigorous physical and educational training program that involves, among other

things, humiliation at the hands of staff, who are known as “drill instructors.” If an

inmate then successfully completes the program, she can benefit from a reduction in

her sentence.

      37.    As described in further detail below, women at these facilities are

routinely guarded by men working alone, including during overnight shifts in the

women’s housing units.

      38.    As a general matter, inmates are required to follow directions or verbal

commands given by correction officers.

      39.    A female inmate who does not obey a direct order by a male correction

officer can be “written up” or subject to discipline, which can include solitary

confinement, loss of phone privileges, loss of family visits, or loss of commissary.

      40.    “Commissary” refers to a financial account that inmates are permitted

to use to buy basic items in prison, such as soap, feminine hygiene products, and

canned foods. Money is placed in an inmate’s commissary account either by outside

family or friends or through prison employment.

      41.    In DOCCS facilities, inmates and guards refer to the outdoor

recreation space where inmates can congregate as the “yard.”

      42.    Many yards in DOCCS facilities do not have surveillance cameras.



                                           9
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 10 of 79




      43.     In DOCCS facilities, the “Bubble” refers to a glass-enclosed or open

area, usually near the entrance to a particular prison unit, where an officer in

charge of the unit sits.

      44.     In many cases, an officer in the Bubble can electronically control the

opening and closing of cell doors.

      45.     In DOCCS facilities, the “count” refers to a period of time during the

day when all movement within the prison is stopped so that staff can count the

number of inmates to ensure that all are accounted for. Once the count “clears,”

normal movement and activity in the prison can resume.

      46.     “Grooming” is a term used by social scientists to refer to the process by

which a person intent on engaging in illegal sexual activity, such as with a child or

with an inmate, gains trust from a vulnerable victim in order to gain sexual access

to the victim without the victim revealing the sexual contact to someone who might

prevent it.

      47.     Male correction officers intent on engaging in sexual contact with

female inmates frequently groom their victims by spending time speaking to them,

allowing them to break seemingly arbitrary or minor prison rules, and providing

them material gifts that make them more comfortable in prison, which can range

from soap to alcohol or illegal drugs. Female inmates are sometimes temporarily

deceived into believing that such contact is consistent with a normal romantic

relationship, when it is actually a ploy to permit prison staff to engage in illegal

sexual activity.



                                           10
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 11 of 79




      48.    The Prison Rape Elimination Act (“PREA”) is a 2003 federal law aimed

at preventing rape and sexual abuse at prisons. Detailed regulations are in place

pursuant to PREA and PREA reports are generated annually. A “PREA complaint”

refers to a complaint regarding sexual misconduct inside a prison.

      49.    The Office of Special Investigations (“OSI”) is a unit within DOCCS

overseen by COMMR ANNUCCI and COMMR EFFMAN that has responsibility for,

among other things, investigating allegations of sexual assault.

      50.    The “PREA Hotline” is a special phone number that inmates may use

to make complaints relating to sexual abuse.


II.   THE SPECIFIC SEXUAL ASSAULTS OF PLAINTIFFS BY DOCCS
      CORRECTION OFFICERS

                 A. Officer JASON CASTONGUAY orally, vaginally, and anally
                    raped JANE STONE #1 in the laundry room at Albion
                    Correctional Facility after raping another inmate.
      51.    On May 12, 2019, JANE STONE #1 was housed in the “I1” dorm

building at Albion CF.

      52.    The dorm consists of “cubes” or bedding units with walls that do not go

all the way up to the ceiling.

      53.    At approximately 10:45 p.m., JANE STONE #1 returned from

Ramadan services and took a shower.

      54.    CO CASTONGUAY, whom JANE STONE #1 had never met before,

entered the shower stall and looked at JANE STONE #1, who was nude.

      55.    There was no emergency or other legitimate reason for CO

CASTONGUAY to be in the shower area where JANE STONE #1 was unclothed.

                                         11
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 12 of 79




         56.   CO CASTONGUAY did not announce his entrance or give JANE

STONE #1 any time to cover up.

         57.   CO CASTONGUAY asked JANE STONE #1 what she was doing.

         58.   JANE STONE #1 stated that she was showering.

         59.   CO CASTONGUAY told JANE STONE #1 that it was about to be the

count and for her to hurry.

         60.   He then left the shower area.

         61.   CO CASTONGUAY was wearing a body camera throughout the

interaction.

         62.   JANE STONE #1 observed that the body camera was turned off

because she saw the red light, which indicated that recording was not on.

         63.   Upon information and belief, there were no other officers assigned to

the unit at that time.

         64.   No other officers were present in the unit at that time.

         65.   JANE STONE #1 left the shower and immediately reported the

incident to another inmate.

         66.   JANE STONE #1 did not report the incident to prison officials because

she was afraid of retaliation from staff, including other officers.

         67.   Later that night, throughout the overnight shift, CO CASTONGUAY

walked around the dorm, pausing outside of JANE STONE #1’s cube multiple

times.




                                           12
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 13 of 79




      68.    At some point that night, CO CASTONGUAY walked into JANE

STONE #1’s cube.

      69.    Once in the cube, CO CASTONGUAY pulled out his penis.

      70.    CO CASTONGUAY pushed this penis towards JANE STONE #1’s

head instructing JANE STONE #1 to perform oral sex on him.

      71.    CO CASTONGUAY then put his penis in JANE STONE #1’s mouth.

      72.    CO CASTONGUAY turned JANE STONE #1 around on her bed and

vaginally penetrated her from behind with his penis.

      73.    CO CASTONGUAY told JANE STONE #1 to get dressed and go to the

laundry room.

      74.    Once in the laundry room, CO CASTONGUAY entered the laundry

room and, using force, orally, vaginally, and anally raped JANE STONE #1.

      75.    CO CASTONGUAY did not use a condom.

      76.    CO CASTONGUAY said, “You’re not going to tell anyone, right?”

      77.    CO CASTONGUAY then shoved his penis into JANE STONE #1’s

mouth and ejaculated.

      78.    Once CO CASTONGUAY left the laundry room, JANE STONE #1 spit

the ejaculate into a sock.

      79.    JANE STONE #1 called the PREA Hotline to report the incident at her

first opportunity.

      80.    No one answered the PREA Hotline until after 8:00 a.m. later that day.




                                        13
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 14 of 79




       81.    The watch commander, who is male, ordered JANE STONE #1 to come

to the sally port and asked her about “these accusations.”

       82.    JANE STONE #1 refused to answer questions about her PREA

complaint in a public setting.

       83.    The watch commander took JANE STONE #1 to a private office and

again asked about the accusations.

       84.    JANE STONE #1 told him that she had CO CASTONGUAY’s sperm.

       85.    Around 2:30 p.m., JANE STONE #1 was transferred to a hospital for a

rape kit.

       86.    Before she was transferred, JANE STONE #1 was held at the medical

unit at Albion CF, where an unidentified correction officer approached her and

called her a liar.

       87.    JANE STONE #1 provided the sock containing the ejaculate to

investigators from OSI.

       88.    When JANE STONE #1 returned to her unit, the other inmates told

her that they knew about the incident.

       89.    In September 2019, CO CASTONGUAY was charged with criminal

sexual act in the third-degree, official misconduct, and rape in the third-degree for

his sexual assault on JANE STONE #1.

       90.    Upon information and belief, CO CASTONGUAY had raped another

female inmate prior to his rape of JANE STONE #1.




                                          14
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 15 of 79




         91.   In or about January 2020, CO CASTONGUAY was indicted for raping

JANE STONE #1 and the other female inmate.

         92.   As a result of the rape, JANE STONE #1 suffers from depression and

Post-Traumatic Stress Disorder (“PTSD”) and has been medicated by a mental

health specialist to treat those conditions.

                  B. At Albion Correctional Facility, DAVID STUPNICK engaged in
                     illegal sexual contact with JANE STONE #2 for almost two
                     years, including at least four more times after DOCCS
                     Investigators learned of the abuse.
         93.   JANE STONE #2 first met CO STUPNICK in or about June 2017,

while she was living in the “L2” dorm at Albion CF.

         94.   CO STUPNICK would go out of his way to speak to JANE STONE #2,

even searching for her in the Chapel.

         95.   In or about August 2017, JANE STONE #2 was transferred to the “I1”

dorm building.

         96.   In that timeframe, the I1 dorm building was one of the units in which

CO STUPNICK regularly worked.

         97.   In that timeframe, CO STUPNICK worked the 7:00 a.m. to 3:00 p.m.

shift.

         98.   CO STUPNICK was the only officer assigned to the unit during his

shift.

         99.   The I1 dorm housed 60 women in bunk beds and individual cubes.




                                           15
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 16 of 79




       100.   After JANE STONE #2 was moved to I1 in August 2017, CO

STUPNICK spent long periods of time during the day engaging JANE STONE #2 in

personal conversations.

       101.   During CO STUPNICK’s shift, correction officers on other units would

routinely radio ahead to warn other correction officers when supervisory rounds

were about to occur.

       102.   During his conversations with JANE STONE #2, CO STUPNICK did

not appear worried that he would be caught speaking to JANE STONE #2 for

extended periods.

       103.   In or about November 2017, JANE STONE #2 was transferred to the

“J2” dorm.

       104.   CO STUPNICK worked in the “J1” dorm twice a week during the 3:00

p.m. to 11:00 p.m. shift.

       105.   The J1 and the J2 dorms were connected by a locked door that the

correction officers could access with a key.

       106.   After JANE STONE #2 was transferred, CO STUPNICK continued to

meet with JANE STONE #2 and spent long periods of time speaking with her at the

officer’s desk.

       107.   In or about December 2017, CO STUPNICK kissed JANE STONE #2

on the lips inside another inmate’s cube in the J1 dorm.

       108.   In or about January 2018, JANE STONE #2 was transferred to the

Mess Hall Dorm.



                                          16
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 17 of 79




        109.   One night shortly after JANE STONE #2 was moved, CO STUPNICK

swapped bids to work in her unit.

        110.   CO STUPNICK directed JANE STONE #2 to lay on the bed.

        111.   While JANE STONE #2 was on the bed, CO STUPNICK kissed her.

        112.   He then slid his hand into her shorts and digitally penetrated her

vagina.

        113.   In or about April 2018, JANE STONE #2 was transferred to the L1

dorm.

        114.   At that time, CO STUPNICK began swapping his bids in order to work

at the L1 dorm during the 3:00 p.m. to 11:00 p.m. shift.

        115.   Every time CO STUPNICK swapped to L1, he would take JANE

STONE #2 to a cube and digitally penetrate her vagina.

        116.   Usually, CO STUPNICK would use the corner cube of a different

inmate.

        117.   CO STUPNICK sent JANE STONE #2 intimate letters that were often

sexual in nature.

        118.   In or about August 2018, JANE STONE #2 was moved to the J1 dorm

where CO STUPNICK worked.

        119.   CO STUPNICK worked at the J1 dorm post twice a week from 3:00

p.m. to 11:00 p.m.




                                           17
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 18 of 79




      120.   CO STUPNICK engaged in illegal sexual conduct with JANE STONE

#2 in a cube or on the stairs leading up to the officer’s desk every time he worked at

J1 from in or about July 2018 until in or about January 2019.

      121.   In or about August 2018, JANE STONE #2’s cube was searched while

she was out in the yard.

      122.   JANE STONE #2 learned about the search from several inmates who

told JANE STONE #2 that OSI had come and searched her cube.

      123.   JANE STONE #2 was never told by prison officials why her cell was

searched.

      124.   CO STUPNICK told JANE STONE #2 that other correction officers

were advising him to give up his bid or to transfer to another facility because

DOCCS staff were talking about the relationship.

      125.   In or about December 2018, CO STUPNICK began meeting JANE

STONE #2’s sister, outside of the facility.

      126.   CO STUPNICK gave JANE STONE #2’s sister approximately $100 a

week to put into JANE STONE #2’s commissary account.

      127.   CO STUPNICK also smuggled cigarettes, nail polish, and makeup for

JANE STONE #2 into the facility.

      128.   CO STUPNICK bought JANE STONE #2 a diamond heart-shaped

necklace from Kay Jewelers.

      129.   CO STUPNICK smuggled the diamond necklace into Albion CF so that

he could give it to JANE STONE #2.



                                          18
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 19 of 79




      130.      Upon information and belief, OSI recovered the necklace.

      131.      In January 2019, JANE STONE #2 was transferred to the “I2” dorm,

the honor dorm, which is another one of CO STUPNICK’s regular posts. He worked

the same 3:00 p.m. to 11:00 p.m. shift two days a week and continued to sexually

abuse her every time he worked.

      132.      By February 2019, CO STUPNICK entered JANE STONE #2’s cube

each night and made JANE STONE #2 perform oral sex on him.

      133.      Later that month, another inmate in I2 dorm, reported the

relationship.

      134.      Two OSI investigators, INVESTIGATOR #1 and INVESTIGATOR #2,

called her to the Administration building (“Admin”).

      135.      The investigators asked JANE STONE #2 about her relationship with

CO STUPNICK.

      136.      The investigators told JANE STONE #2 that she had to talk, or they

could charge her with felonies for receiving contraband.

      137.      JANE STONE #2 refused to speak to the investigators.

      138.      CO STUPNICK was not removed.

      139.      JANE STONE #2 returned to the dorm, where CO STUPNICK had her

perform oral sex on him again, the same evening that she spoke to OSI

investigators.




                                           19
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 20 of 79




        140.   Upon information and belief, over the next few days, INVESTIGATOR

#1 and INVESTIGATOR #2 called dozens of inmates to Admin to ask about the

relationship between CO STUPNICK and JANE STONE #2.

        141.   Upon information and belief, CO STUPNICK’s abuse of JANE STONE

#2 was corroborated through those interviews.

        142.   For the next two weeks, CO STUPNICK continued to work in the I2

dorm.

        143.   CO STUPNICK directed JANE STONE #2 to perform oral sex on him

at least three more times.

        144.   At the end of February 2019, JANE STONE #2 met with two OSI

investigators, INVESTIGATOR #1 and a different OSI investigator.

        145.   INVESTIGATOR #1 and the other investigator asked her again about

the relationship with CO STUPNICK and told her that she had to talk, or things

“would only get worse from here.”

        146.   INVESTIGATOR #1 and the other investigator told JANE STONE #2

that someone had searched her cell and that they had DNA evidence.

        147.   INVESTIGATOR #1 and the other investigator also told her they had

dozens of statements from other inmates about the relationship.

        148.   JANE STONE #2 feared that she would be punished for her own

victimization.

        149.   JANE STONE #2 wrote a statement denying the relationship.

        150.   Later that day, JANE STONE #2 was moved to the A-Block dorm,



                                         20
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 21 of 79




      151.     Upon information and belief, CO STUPNICK finished work than day

and then was told he could not return to Albion CF.

      152.     At the beginning of March 2019, JANE STONE #2 was transferred to

Taconic.

      153.     Upon information and belief, in May 2019 CO STUPNICK wrote a full

confession of his illegal sexual contact with JANE STONE #2 and of sexual contact

with a separate inmate at Albion CF whom he had also raped.

      154.     CO STUPNICK was criminally charged with four counts of second-

degree sex abuse, two counts of third-degree criminal sex acts, and two counts of

official misconduct for his illegal relationship with JANE STONE #2 and another

inmate at Albion CF.

      155.     In or about July 2019, JANE STONE #2 provided a full statement

about the relationship between herself and CO STUPNICK.

      156.     As a result of the abuse, JANE STONE #2 has become anxious,

severely depressed, has trouble sleeping, and cannot trust others.

      157.     JANE STONE #2 sought psychological or psychiatric treatment from

DOCCS for the symptoms of her sexual victimization. JANE STONE #2 was sent to

a DOCCS treatment provider who falsely told her that she “looked fine.”

      158.     To date, JANE STONE #2 has not received any mental health

treatment.




                                         21
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 22 of 79




                  C. At Taconic Correctional Facility, PEDRO NORDE raped JANE
                     STONE #3 more than twenty times and infected her with
                     herpes.
        159.   JANE STONE #3 was transferred from BHCF to Taconic on May 10,

2018.

        160.   JANE STONE #3 was assigned to work in the morning in the caustics

department – where inmates prepare cleaning supplies for use – and as a Porter in

“81” basement in the afternoon.

        161.   The correction officers assigned to supervise the caustics department

would rotate.

        162.   In or about June 2018, CO NORDE met JANE STONE #3 when he

was assigned to supervise the caustics department. CO NORDE engaged in

personal conversations with JANE STONE #3.

        163.   CO NORDE swapped bids to work in the caustics department

frequently to spend more time with JANE STONE #3.

        164.   JANE STONE #3 was often the only inmate working in the caustics

department and was frequently left alone with CO NORDE.

        165.   On one occasion, CO NORDE propositioned JANE STONE #3 to have

sex and asked her where they should go. JANE STONE #3 told him that she did not

know.

        166.   During this period, CO NORDE gave JANE STONE #3 special

treatment, including agreeing to not write a ticket against JANE STONE #3’s

friend and giving JANE STONE #3 a razor blade.



                                           22
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 23 of 79




         167.   At Taconic, inmates receive one razor every two weeks. If an inmate

loses her razor, she may be disciplined.

         168.   During the summer of 2018, JANE STONE #3 lost her razor.

         169.   CO NORDE learned that JANE STONE #3 had lost the razor and

brought a new razor to JANE STONE #3.

         170.   CO NORDE told her that she owed him for bringing her a razor.

         171.   CO NORDE told JANE STONE #3, “promise daddy you aren’t going to

say anything.”

         172.   CO NORDE also asked JANE STONE #3 if she shaved her pubic hair

with the razor.

         173.   CO LOPEZ told JANE STONE #3 she heard about the razor and told

JANE STONE #3 that she would not report the incident, but that JANE STONE #3

should keep her mouth shut.

         174.   During the summer of 2018, CO NORDE instructed JANE STONE #3

to pull down her pants in her cell and masturbate for him while he performed the

count.

         175.   In or about July 2018, inside the caustics room near the dental unit,

CO NORDE took out his penis in front of JANE STONE #3 and asked her to

comment on it.

         176.   CO NORDE masturbated and ejaculated in front of JANE STONE #3.

         177.   In or about September 2018, JANE STONE #3 no longer was assigned

to the caustics department. She resumed taking classes in the morning, and in the



                                            23
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 24 of 79




afternoon from approximately 1:00 p.m. to 3:45 p.m. worked as a Porter in “81”

basement.

      178.    On approximately 15 occasions, CO NORDE instructed her to finish

her duties in the afternoon early, then come visit him in the caustics department.

CO NORDE would sometimes then call the officer stationed in the 81 basement to

tell them to send JANE STONE #3 to the caustics department.

      179.    JANE STONE #3 would go to the caustics department where CO

NORDE was waiting for her. Once inside the caustics department CO NORDE

would masturbate in front of JANE STONE #3.

      180.    On one of these occasions, JANE STONE #3 returned from caustics

and CO LOVELACE commented that “it took a while” for JANE STONE #3 to

return.

      181.    CO LOVELACE then called the caustics department in front of JANE

STONE #3. When CO NORDE answered the phone, CO LOVELACE told JANE

STONE #3, “Now I know why you wanted to go to caustics.”

      182.    Upon information and belief, CO LOVELACE knew that JANE

STONE #3 and CO NORDE were engaged in an inappropriate relationship. CO

LOVELACE knew or should have known that this relationship presented an

imminent risk to JANE STONE #3.

      183.    CO LOVELACE never reported the incident to a commanding officer or

took any action to stop the relationship or protect JANE STONE #3.




                                         24
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 25 of 79




      184.   Approximately two or three weeks later, CO NORDE shifted his bid

from the caustics department to be stationed in the 81 basement.

      185.   CO NORDE was usually the only officer assigned to 81 basement. In

the 81 basement CO NORDE was left alone with JANE STONE #3.

      186.   CO NORDE took JANE STONE #3 to the staff bathroom and orally

and vaginally raped her.

      187.   Upon information and belief, there was a camera positioned outside

the staff bathroom, but it was not monitored. Had it been monitored, CO NORDE

would have been seen entering and leaving the staff bathroom with JANE STONE

#3 multiple times.

      188.   In or about November 2018, JANE STONE #3 learned that CO

NORDE had infected her with Herpes Virus Type 1 and Type 2.

      189.   JANE STONE #3 then filed a PREA complaint against CO NORDE.

      190.   Upon information and belief, when other corrections staff learned that

JANE STONE #3 reported her relationship with CO NORDE, they retaliated by

conducting additional pat frisks and cell searches on JANE STONE #3.

                D. At Lakeview, JAMES BEAM raped JANE STONE #4 during the
                   same period that his friend MATTHEW ANTOLINI raped
                   another female inmate.
      191.   JANE STONE #4 arrived at Lakeview in January 2017 and was

assigned to the “G1” dorm, which housed approximately 60 women. The dorm was

further broken up into smaller “platoons” of about 12-24 women.




                                        25
              Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 26 of 79




           192.     Lakeview structures its program to mirror a boot-camp to “shock”

offenders into changing their behavior. The program is supposed to last for six

months and prepares these non-violent inmates for consideration for early release.

           193.     CO VASQUEZ was initially assigned to lead JANE STONE #4’s

platoon.

           194.     Upon information and belief, JANE STONE #4 met CO BEAM in

February 2017, when he served as a substitute for CO VASQUEZ.

           195.     CO BEAM typically worked the night shift from approximately 3:00

p.m. to 11:00 p.m.

           196.     CO BEAM singled out JANE STONE #4 for attention and frequently

approached her to discuss personal matters. In or about March 2017, CO BEAM

began initiating private conversations with JANE STONE #4.

           197.     CO BEAM told JANE STONE #4 that he made sure he was the

substitute officer every time CO VASQUEZ had a day off.

           198.     While housed at G1 dorm, JANE STONE #4 met another inmate

named Jane Sand.1 Jane Sand told JANE STONE #4 that she was engaged in an

improper relationship with CO ANTOLINI.

           199.     Upon information and belief, CO BEAM and CO ANTOLINI were

friends and frequently spent time together outside Lakeview.




1
    “Jane Sand” is a pseudonym used to protect the privacy of a non-party sexual abuse victim.

                                                          26
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 27 of 79




      200.   CO BEAM told JANE STONE #4 that he was a “heavy drinker,” that

he used cocaine, and that he used methamphetamine. CO BEAM would often come

into the facility with a heavy smell of alcohol on his breath.

      201.   CO BEAM entered the facility on numerous occasions with bloodshot

eyes or wearing sunglasses to hide them. CO BEAM was often unsteady on his feet

and seemed off balance.

      202.   Jane Sand told JANE STONE #4 that CO ANTOLINI told Jane Sand

that CO ANTOLINI would sniff cocaine with CO BEAM, sometimes before they

came into work at Lakeview.

      203.   In or about April 2017, CO BEAM began telling JANE STONE #4 that

her body was “beautiful” and “exotic.” When JANE STONE #4 wore shorts, CO

BEAM complimented her legs and asked “what else is in between” her legs.

      204.   In or about July 2017, CO BEAM began confiding in JANE STONE #4

and discussing more personal details of his life with her, including his relationship

problems and sex life.

      205.   On one occasion, in or about July 2017, CO VASQUEZ overheard CO

BEAM’s personal conversations with JANE STONE #4. The conversation was about

CO BEAM’s girlfriend.

      206.   When CO BEAM walked away, CO VASQUEZ commented to JANE

STONE #4 that this was an inappropriate conversation for an officer to be having

with an inmate.




                                           27
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 28 of 79




      207.    On numerous occasions, CO VASQUEZ also saw CO BEAM order

JANE STONE #4 out of the dorm to speak with him.

      208.    On one occasion, CO BEAM left his entire platoon standing outside

JANE STONE #4’s dorm for an hour while he went inside to flirt with her.

      209.    Upon information and belief, CO VASQUEZ never reported the

incident to the PREA officer, a supervising officer, or anyone else.

      210.    In or about July 2017, one morning, while JANE STONE #4 was

cleaning the Bubble, the officer’s desk which is enclosed by clear walls, after

breakfast, CO BEAM cornered her and tried to kiss her.

      211.    JANE STONE #4 moved out of the way to avoid the kiss.

      212.    JANE STONE #4 did not report the incident because she feared

retaliation from other correction staff and just wanted to graduate from Lakeview.

      213.    JANE STONE #4 wanted to report what CO BEAM was doing to her

but lack of confidential reporting outlets at the facility made her afraid to report the

harassment.

      214.    The phones at Lakeview are locked at all times.

      215.    Inmates are unable to access the phones unless they request a

correction officer to unlock the phones for them.

      216.    Correction officers routinely ask inmates why they are using the

phones before they are willing to unlock them.

      217.    Even after unlocking the phones, correction officers often stand near

the phones during inmate calls in order to overhear their conversations.



                                           28
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 29 of 79




       218.   JANE STONE #4 was afraid to tell the correction officers that she

wanted to use the phone to complain about the rape.

       219.   JANE STONE #4 was also afraid to call a PREA officer, knowing that

the correction officer guarding her telephone use would overhear any allegations

she made.

       220.   CO BEAM threatened to write JANE STONE #4 up if she told anyone

about his actions.

       221.   Around the same time, Jane Sand confided in JANE STONE #4 that

CO ANTOLINI, was making physical advances towards Jane Sand whenever she

went to use the restroom at night, including grabbing her and kissing her.

       222.   On multiple occasions, in or about July 2017, CO BEAM would wait for

other inmates to be outside or otherwise occupied, then would enter JANE STONE

#4’s cubicle to try to kiss her.

       223.   On or about July 27, 2017, JANE STONE #4 and Jane Sand were told

that they had failed the Shock program and did not qualify for a shorter sentence.

JANE STONE #4 and Jane Sand were the only two inmates to not earn early

release in their platoon.

       224.   JANE STONE #4 and Jane Sand were kept at Lakeview for three

weeks before their transfer to another facility. During the daytime in that period,

JANE STONE #4 and Jane Sand were kept alone in their cubes away from other

inmates.




                                         29
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 30 of 79




      225.   In that period, JANE STONE #4 witnessed CO ANTOLINI kiss Jane

Sand and order her out of her cubes numerous times to be alone with her.

      226.   One night, JANE STONE #4 overheard noises that sounded like sexual

activity from the staff bathroom where she knew CO ANTOLINI was inside with

Jane Sand.

      227.   Jane Sand returned to her cubes and immediately told JANE STONE

#4 that she had sex with CO ANTOLINI.

      228.   In this same period of time, CO ANTOLINI demonstrated that he was

aware of CO BEAM’s inappropriate advances towards JANE STONE #4, and CO

BEAM’s desire to take it further.

      229.   CO ANTOLINI told JANE STONE #4 that she should “go along with”

the sexual activity.

      230.   CO ANTOLINI told JANE STONE #4 that she should not “break his

heart” and that she should give CO BEAM a chance, and made other remarks

encouraging JANE STONE #4 to pursue an inappropriate sexual relationship with

CO BEAM.

      231.   One day during the three weeks before her transfer from Lakeview, CO

BEAM cornered JANE STONE #4 in her cube, and forcefully grabbed her and

pressed his body against hers.

      232.   On this occasion, CO BEAM kissed JANE STONE #4 and pressed his

clothed, erect penis against her body.




                                         30
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 31 of 79




      233.   A few days later, CO BEAM brought JANE STONE #4 and Jane Sand

lotions and shampoo that were not available inside the Lakeview and allowed them

to take a lengthy shower.

      234.   As JANE STONE #4 exited the bathroom wearing only her robe, CO

BEAM ordered JANE STONE #4 to go into the Bubble with him.

      235.   CO BEAM directed Jane Sand to keep watch so he would not be caught

with JANE STONE #4.

      236.   Once JANE STONE #4 entered the Bubble, CO BEAM kissed her and

pushed her against the wall.

      237.   CO BEAM directed JANE STONE #4 to have sexual intercourse with

him and then penetrated her vagina with his penis.

      238.   After this incident, CO BEAM became increasingly more aggressive

with JANE STONE #4 and continually attempted to kiss her.

      239.   JANE STONE #4 was later transferred to Taconic to serve the

remainder of her sentence.

      240.   CO BEAM continued to contact JANE STONE #4 at Taconic.

      241.   CO BEAM set up a post office box to use as a return address for his

letters to JANE STONE #4.

      242.   Upon information and belief, an employee at the post office recognized

CO BEAM as a correction officer and reported his contact with an inmate to

DOCCS’s Office of Special Investigation (“OSI”).




                                         31
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 32 of 79




      243.   JANE STONE #4 later disclosed the details of her abuse along with

Jane Sand’s abuse to investigators.

      244.   In December 2017, CO BEAM was charged with third-degree rape and

official misconduct for his relationship with JANE STONE #4.

      245.   In January 2018, CO BEAM’s friend CO ANTOLINI was charged with

official misconduct for his relationship with Jane Sand.

      246.   In April 2019, Jane Sand died of a drug overdose shortly after her

release from DOCCS custody.

                 E. At Bedford Hills Correctional Facility, RASHEEN SMALLS
                    repeatedly abused JANE STONE #5, including raping her in a
                    utility closet.
      247.   Beginning in or about 2011, JANE STONE #5 was housed as an

inmate in the 114A/B Unit at BHCF.

      248.   In late 2014 and early 2015, CO SMALLS met JANE STONE #5 when

he began working in that unit.

      249.   CO SMALLS was assigned to work the second shift from 3:30 p.m. to

midnight during that time period.

      250.   During the second shift, a second officer was assigned to the unit, but

the officer typically remained in the Mess Hall or in the yard. Once the yard closed

for the night, the second officer joined the first officer for cell searches and lockup.

      251.   Over the first several months after they met, CO SMALLS and JANE

STONE #5 had conversations regarding their personal lives.

      252.   CO SMALLS began sliding personal letters to JANE STONE #5 under

her door.

                                            32
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 33 of 79




      253.    JANE STONE #5 would stand talking to CO SMALLS for several

hours at a time at the “Bubble,” which is the enclosed area from which correction

officers would view inmates.

      254.    CO SMALLS used these conversations and letters to groom JANE

STONE #5 for illegal sexual activity.

      255.    CO DEOSARRAN saw JANE STONE #5 standing by the Bubble for a

long period of time.

      256.    CO DEOSARRAN told JANE STONE #5 that she was spending too

much time at the Bubble talking to CO SMALLS.

      257.    CO DEOSARRAN told JANE STONE #5 to “watch what she was

doing.”

      258.    Upon information and belief, several unknown correction officers

warned CO SMALLS to be careful when interacting with JANE STONE #5 because

the relationship was becoming too personal.

      259.    These unknown officers knew that CO SMALLS was grooming JANE

STONE #5 for sexual activity but failed to report it or otherwise intervene to protect

JANE STONE #5.

      260.    During the evening count, CO SMALLS would let JANE STONE #5

out of her cell so that she could bring buckets of hot water to the inmates being held

in “Keeplock.”




                                          33
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 34 of 79




      261.   Keeplock is a disciplinary status at BHCF where an inmate is locked in

her cell for 23 hours a day with one hour for recreation. It differs from SHU because

the inmate is confined in her own cell instead of a solitary unit.

      262.   Other officers would allow other porters to bring the water to the

Keeplock inmates but CO SMALLS would always choose JANE STONE #5 so that

he could spend time with her after she had finished delivering the water.

      263.   Each night after the evening count, the number of inmates would need

to be verified among all the units. The officer in charge of each unit would call in his

count number to the Watch Commander on duty. Once all counts were submitted to

the Watch Commander, regular inmate movement would resume. This process

typically took about thirty minutes. Most inmates remained locked in their cells

during the count verification process.

      264.    Starting in the winter of 2014, CO SMALLS used the time while there

was no movement in the unit during the count verification process to sexually

exploit JANE STONE #5.

      265.   One night, during the count verification, CO SMALLS ordered JANE

STONE #5 to go from her cell to the utility closet behind the Bubble.

      266.   The utility closet was widely known to staff and inmates as an area

that was outside of the visual range of cameras and therefore was unmonitored.

      267.   CO SMALLS then entered the closet and kissed JANE STONE #5.




                                          34
            Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 35 of 79




       268.     CO SMALLS was not afraid of being caught by a supervisor because

correction officers routinely and predictably radioed each other to warn the unit

officers that a supervisor was coming.

       269.     A few nights later, during the count, CO SMALLS again directed

JANE STONE #5 to meet him in the utility closet behind the Bubble.

       270.     Once CO SMALLS and JANE STONE #5 were inside the utility closet,

CO SMALLS put on a condom that he had brought through security into the

facility.

       271.     CO SMALLS then inserted his penis into JANE STONE #5’s vagina.

       272.     On another night a few days later, CO SMALLS and JANE STONE #5

again met in the utility closet where he put his penis in her mouth and then in her

vagina.

       273.     On two occasions in early 2015, CO SMALLS brought water bottles

filled with vodka into the facility and gave them to JANE STONE #5 to drink.

       274.     The relationship between CO SMALLS and JANE STONE #5 was so

open and notorious that other inmates would ask JANE STONE #5 to request

favors from CO SMALLS on their behalf.

       275.     For example, another inmate asked JANE STONE #5 to get CO

SMALLS to transfer her girlfriend, another inmate, into the unit.

       276.     About a month after CO SMALLS had sexual intercourse with JANE

STONE #5 for the first time, CO PAIGE told JANE STONE #5 that her relationship




                                          35
            Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 36 of 79




with CO SMALLS was obvious and that all of the correction officers were talking

about it.

      277.      Upon information and belief, CO PAIGE did not report the relationship

to any supervisors, including the PREA officer or any commanding officer.

      278.      CO GUZMAN was a friend of CO SMALLS.

      279.      A short time after CO PAIGE confronted JANE STONE #5, CO

GUZMAN told JANE STONE #5 that JANE STONE #5 was going to get CO

SMALLS in trouble.

      280.      At no time did CO PAIGE or CO GUZMAN advise JANE STONE #5 to

file a PREA complaint.

      281.      At no time did CO PAIGE or CO GUZMAN report the suspected

relationship between JANE STONE #5 and CO SMALLS to the PREA officer or any

other supervisor or commanding officer.

      282.      CO GUZMAN and CO PAIGE failed to report CO SMALLS’s sexual

contact with JANE STONE #5 even though they knew it was ongoing.

      283.      Eventually, JANE STONE #5 was transferred to Albion CF.

      284.      While at Albion CF, JANE STONE #5 came to realize that CO

SMALLS had manipulated and used her for his own sexual gratification.

      285.      CO SMALLS surprised JANE STONE #5 by visiting her at Albion CF.

      286.      JANE STONE #5 was afraid that DOCCS would find out about her

relationship with CO SMALLS and punish her.




                                           36
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 37 of 79




       287.   One day, while JANE STONE #5 was on her way to work, two

investigators approached JANE STONE #5.

       288.   In front of other inmates, the investigators pushed JANE STONE #5

against a wall and forcefully handcuffed her.

       289.   The investigators refused to tell JANE STONE #5 why they had cuffed

her.

       290.   The investigators searched JANE STONE #5 and brought her to

Admin.

       291.   JANE STONE #5 was then interviewed by two OSI investigators.

       292.   Initially, JANE STONE #5 denied any relationship with CO SMALLS.

       293.   Two OSI investigators told JANE STONE #5 that they already had

evidence and that other officers were currently searching her cell with a blacklight.

       294.   The two OSI investigators told JANE STONE #5 that there was no

point in lying to them about it and that she would get in trouble if she did not tell

them “the truth.”

       295.   JANE STONE #5 believed that her conditional release date could be

delayed if she did not cooperate with the investigation.

       296.   Afraid, JANE STONE #5 eventually wrote a statement about her

relationship with CO SMALLS.

       297.   When JANE STONE #5 returned to her cell, the other inmates began

asking her why DOCCS staff had been searching her cell with a blacklight.




                                          37
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 38 of 79




      298.   The same two OSI investigators interviewed JANE STONE #5 at least

once more.

      299.   The same two OSI investigators told JANE STONE #5 that her

statement would remain private.

      300.   Sometime later, in winter 2015, JANE STONE #5 was again abruptly

and publicly ordered to leave work and to pack up for court.

      301.   JANE STONE #5 did not have court scheduled and no one told her

why she was being brought to court.

      302.   JANE STONE #5 was taken to Taconic, where she was told by DOCCS

staff that she had to testify in the grand jury proceedings against CO SMALLS.

      303.   As soon as JANE STONE #5 arrived at Taconic, inmates and

correction officers began making derogatory comments to her about her relationship

with CO SMALLS.

      304.   Shortly after arriving at Taconic, JANE STONE #5 went out for

recreation in the yard. She was standing by the phones when two male correction

officers approached her. The two officers cornered JANE STONE #5 against the

phones and called her a “snitch.” They told her that they “knew what she was at

Taconic to do” and that she just wanted to “bring down a fellow officer” for

something that she “wanted all along.”

      305.   At this time, there were no cameras in the recreation yard at Taconic.

      306.   JANE STONE #5 knew that there were no cameras.




                                          38
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 39 of 79




         307.   JANE STONE #5 had been told by other inmates that correction staff

at Taconic routinely retaliated against inmates by physically abusing them.

         308.   Terrified, JANE STONE #5 immediately left the recreation yard and

reported the incident.

         309.   JANE STONE #5 asked to be transferred back to Albion CF as soon as

possible.

         310.   JANE STONE #5 was so afraid of continued retaliation by correction

officers at Taconic that she avoided leaving her cell and never returned to the yard

before she was returned to Albion CF.

         311.   In the summer of 2016, after her release, JANE STONE #5 received a

subpoena compelling her to testify against CO SMALLS at his criminal trial.

         312.   JANE STONE #5 testified for a day and then was recalled several days

later.

         313.   On July 1, 2016, CO SMALLS was found guilty by a jury of criminal

sexual act in the third degree and official misconduct.

         314.   CO SMALLS was sentenced to one to three years’ imprisonment and

had to register as a sex offender as a result of his sexual misconduct.

         315.   JANE STONE #5 is currently serving a term of supervised release

until March 29, 2021.

         316.   At any time, JANE STONE #5’s release status could be revoked, and

she could be returned to DOCCS custody.




                                          39
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 40 of 79




       317.   JANE STONE #5 fears that if she were returned to DOCCS custody,

she would face retaliation at the hands of correction officers.


III.   COMMR ANNUCCI, COMMR EFFMAN, SUPT KAPLAN, SUPT SQUIRES,
       SUPT MITCHELL-VOYD, AND SUPT KUBIK BY THEIR ACTIONS AND
       FAILURE TO ACT CREATED AN ENVIRONMENT IN DOCCS
       FACILITIES WHERE SEXUAL ABUSE BY STAFF WAS FREQUENT AND
       PREDATORY BEHAVIOR BY CORRECTION OFFICERS WAS NOT
       DETERRED.

       318.   As detailed in the following paragraphs, COMMR ANNUCCI, COMMR

EFFMAN, SUPT KAPLAN, SUPT SQUIRES, SUPT MITCHELL-VOYD, and SUPT

KUBIK were all (1) responsible for preventing sexual abuse by guards against

inmates, including the Plaintiffs; (2) on notice of the serious risk of sexual abuse by

male guards faced by Plaintiffs and other women incarcerated at BHCF, Taconic,

Albion CF and Lakeview; and (3) failed to enact and enforce policies that would

have prevented the officers from sexually assaulting Plaintiffs.

                 A. COMMR ANNUCCI and COMMR EFFMAN were responsible
                    for preventing sexual abuse of all DOCCS inmates; SUPT
                    SQUIRES, SUPT MITCHELL-VOYD, SUPT KUBIK, and SUPT
                    KAPLAN were responsible for preventing sexual abuse in their
                    respective facilities.
       319.   COMMR ANNUCCI was at all relevant times responsible for enacting

policies and procedures to protect the safety of inmates incarcerated in DOCCS and

ensuring that the policies and practices are enforced in DOCCS facilities.

       320.   The United States Department of Justice ("DOJ") regulation at 28

C.F.R. § 115.11(b) requires an agency to employ or designate an upper-level,

agency-wide PREA coordinator with sufficient time and authority to develop,

implement, and oversee agency efforts to comply with PREA standards in all its

                                           40
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 41 of 79




facilities. COMMR EFFMAN was at all relevant times the individual charged with

these responsibilities for DOCCS.

       321.    SUPT SQUIRES was at all relevant times responsible for the safety of

the inmates at Albion CF. SUPT SQUIRES was at all relevant times responsible for

creating and enforcing policies and practices that ensure the safety of the inmates

at Albion CF.

       322.    SUPT MITCHELL-VOID was at all relevant times responsible for the

safety of the inmates at Taconic. SUPT MITCHELL-VOID was at all relevant times

responsible for creating and enforcing policies and practices that ensure the safety

of the inmates at Taconic.

       323.    SUPT KAPLAN was at all relevant times responsible for the safety of

the inmates at BHCF. SUPT KAPLAN was at all relevant times responsible for

creating and enforcing policies and practices that ensure the safety of the inmates

at BHCF.

       324.    SUPT KUBIK was at all relevant times responsible for the safety of

the inmates at Lakeview. SUPT KUBIK was at all relevant times responsible for

creating and enforcing policies and practices that ensure the safety of the inmates

at Lakeview.

       325.    The superintendents were physically at their facilities.

       326.    The superintendents had operational control over their staff at their

facilities.




                                           41
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 42 of 79




       327.   SUPT SQUIRES, SUPT MITCHELL-VOYD, SUPT KUBIK and SUPT

KAPLAN failed to implement policies or procedures to protect inmates from sexual

abuse at their facilities.

       328.   Despite repeated instances of officer sexual abuse of inmates at

DOCCS facilities, SUPT SQUIRES, SUPT MITCHELL-VOYD, SUPT KUBIK and

SUPT KAPLAN failed to enact or enforce policies to correct the pervasive custom of

abuse at Albion CF, Taconic, Lakeview and BHCF.

                 B. COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                    SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                    were aware of the substantial risks of sexual abuse face by
                    female prisoners in DOCCS facilities.
       329.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN were aware that the risk

and numerous incidents of sexual abuse of female inmates at the hands of male

prison guards led the federal government, the District of Columbia, and all fifty

states to enact statutes criminalizing any sexual contact between prisoners and

corrections staff.

       330.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN were aware that in New

York the risk and numerous incidents of sexual abuse of female prisoners at the

hands of male guards led to the criminalization of any sexual contact between

prisoners and correctional staff in the enactment of N.Y. Penal Law § 130.05(3)(e),

which states that an inmate committed to the care and custody of DOCCS is

incapable of giving consent to sexual activity.


                                          42
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 43 of 79




        331.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN were aware that the risk of

custodial sexual abuse led to the enactment of PREA in 2003.

        332.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

were aware of the general findings of a 2018 report by the DOJ’s Bureau of Justice

Statistics that since the implementation of the National Standards to Prevent,

Detect, and Respond to Prison Rape in 2012, allegations of staff-on-inmate sexual

misconduct in Corrections Departments nationwide increased 191%, and

substantiated incidents of staff-on-inmate sexual misconduct increased 48.5%.

        333.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN knew that custodial sexual

abuse continued to be a pervasive problem in DOCCS facilities between 2014 and

2019.

        334.   DOCCS reported in its December 2018 “Annual Report on Sexual

Victimization 2013-2016” (the “2018 DOCCS Report”) that OSI received 277

complaints of staff sexual abuse and harassment in 2013. It also received 394 such

complaints in 2014, 446 such complaints in 2015, and 341 such complaints in 2016.

        335.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN knew that although female

inmates made up less than five percent of the entire inmate population, they

disproportionally made up a larger share of complaints for sexual victimization.



                                         43
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 44 of 79




      336.    The 2018 Report shows that complaints from inmates at female-only

facilities made up more than 17% percent of the total reports in 2014, more than

13% in 2015 and more than 18% in 2016.

      337.    COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN also knew that the average

rate of substantiated allegations per 1,000 inmates was more than 10 times higher

at female-only facilities than male-only facilities for 2014, 2015, and 2016.

      338.    Based on their experience working in correctional facilities, COMMR

ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK, SUPT

MITCHELL-VOYD, and SUPT KAPLAN knew that the actual number of sexual

assaults and rapes in their facilities must have been much higher than the reported

number.

      339.    For a number of reasons and from a variety of sources, COMMR

ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK, SUPT

MITCHELL-VOYD, and SUPT KAPLAN were aware that assigning male staff to

guard female prisoners creates obvious risks of sexual abuse.

      340.    Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

were aware that the risk and incidents of sexual abuse in a prison setting led to the

promulgation of international standards prohibiting the assignment of male

corrections staff to guard women prisoners. United Nations Standard Minimum

Rules for the Treatment of Prisoners, Rule 53, adopted Aug. 30, 1955.



                                          44
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 45 of 79




      341.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

were aware that the risk and incidents of sexual abuse in a prison setting, including

the particular risks facing women prisoners, led several states and local correctional

institutions to require the presence of female staff to guard women prisoners, and

even to remove men from guarding women prisoners, at least in housing areas.

      342.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

were aware that women prisoners were a particularly vulnerable population who

faced a heightened risk of sexual abuse by male officers. A larger number of

incarcerated women have histories of sexual and physical abuse than male

prisoners or women who have never been incarcerated. One study conducted in

1999 found that 70% of incarcerated females in the New York State Maximum

security facilities had been previously physically abused, and 60% had been

previously sexual abused.

      343.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

were aware that these abuse histories make women especially vulnerable to

coercion and manipulation. A 2013 report by the DOJ Bureau of Justice Statistics

concluded that inmates who experienced sexual victimization before coming to the

facility were more likely than inmates with no sexual victimization history to report

incidents of sexual victimization involving other inmates and staff.



                                         45
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 46 of 79




      344.   The DOJ's Bureau of Justice Statistics periodically releases reports of

anonymous surveys on sexual victimization in prisons and jails. The last time that

women prisoners in New York were included in the survey, New York State

prisoners self-reported the highest rates of staff sexual abuse in the nation.

      345.   COMMR ANNUCCI and COMMR EFFMAN have been party to a

number of injunctive and damages cases brought in both state and federal courts by

women prisoners who have been victims of staff sexual abuse. The cases include the

putative class action litigation Amador v. Andrews, Case No. 03 Civ. 0650

(S.D.N.Y.), which was brought on behalf of 17 named plaintiffs in 2003, and Jones v.

Annucci, Case No. 16 Civ. 1473 (S.D.N.Y.), which was brought on behalf of seven

named plaintiffs in 2016.

      346.   Numerous instances of staff sexual misconduct at DOCCS facilities by

officers have resulted in criminal charges in the past 6 years. COMMR ANNUCCI,

COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD,

and SUPT KAPLAN were aware of at least the following instances that resulted in

criminal actions against DOCCS staff:

      a. In June of 2014, John M. Randolph, a correction officer at Albion CF was

          arrested and charged with third-degree rape of an inmate.

      b. In July of 2014, Kevin R. Fields, a correction officer at BHCF, was

          arrested and charged with third-degree rape of an inmate.

      c. In October of 2014, Richard Rodriguez, a correction officer at BHCF, pled

          guilty to third-degree rape.



                                          46
 Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 47 of 79




d. In December of 2014, Jose Guzman, a correction officer at BHCF, was

   arrested and charged with the rape of an inmate.

e. In August of 2015, Ruben Garcia, a correction officer at BHCF, was

   arrested and charged with the rape of two inmates and later plead guilty.

f. On May 4, 2016, Daniel Oliver, a correction officer at Taconic was

   arrested and charged with official misconduct related to an unlawful

   relationship with two inmates.

g. In October of 2016, Christopher Claud, a correction officer at Albion CF

   was arrested and charged with forcible touching.

h. In November of 2017, Daijon Talford, a correction officer at Albion CF was

   arrested and charged with official misconduct related to an unlawful

   relationship with an inmate.

i. In July of 2017, Ruben Illa, a correction officer at BHCF, was arrested and

   charged with filing a false report related to an improper relationship with

   an inmate.

j. On August 15, 2017, Jeffrey Green, a correction officer at BHCF, was

   sentencing to nine months in prison for sexually assaulting an inmate.

k. On May 4, 2018, Ira Colon, a correction officer at Taconic, was charged

   with raping an inmate.

l. Also, on May 4, 2018, Garth Trail, a cook at Taconic, was charged with a

   criminal sexual act with an inmate.




                                    47
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 48 of 79




      347.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

knew that cases that result in criminal prosecutions or the discipline of staff do not

reflect the entire universe of staff misconduct, given that only reported incidents of

sexual misconduct, harassment, and abuse are investigated, and COMMR

ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK, SUPT

MITCHELL-VOYD, and SUPT KAPLAN knew that staff sexual abuse is

significantly underreported.

      348.   Victims of sexual abuse, generally, are unlikely to come forward with

complaints of sexual misconduct due to embarrassment and humiliation and a fear

that such complaints will be greeted with skepticism or disbelief.

      349.   These concerns are exacerbated in a correctional setting, where the

persons to whom such complaints are to be made are colleagues of the perpetrators

of the abuse, putting the victim at risk of retaliation; where complaints of such

abuse are not maintained in a confidential fashion; and where there is a well-

founded belief by women prisoners that such complaints will be greeted with

skepticism and will not result in any action against the perpetrator.

      350.   The failure of COMMR ANNUCCI, COMMR EFFMAN, SUPT

SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN to

implement and enforce policies and practices that would actually prevent and

punish all sexual abuse contributed to a lenient and permissive prison culture and

increases the risk of sexual abuse of women prisoners.



                                          48
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 49 of 79




      351.     Some of the abuse that took place in DOCCS facilities was deemed by

staff to be “consensual.” In other words, the inmates were not necessarily subjected

to physically forcible abuse, but rather appeared to enter into sexual contact

voluntarily. However, any purportedly “consensual” sexual activity between

corrections staff and the prisoners they are paid to guard and control is a fallacy,

regardless of the “willingness” of the prisoner. Consent in such circumstances is

non-existent under the law, as nearly every state legislature in the United States

has recognized. Purportedly “consensual” sexual activity between inmates and

officers does not resemble actual “consent” as it might exist outside of the prison

context.

                  C. COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                     SUPT KUBIK, SUPT MITCHELL-VOYD and SUPT KAPLAN
                     failed to enact supervisory policies that would prevent sexual
                     abuse by male staff and failed to enforce existing policies.
      352.     Despite known risks and frequent incidents of sexual misconduct by

staff, COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK,

SUPT MITCHELL-VOYD, and SUPT KAPLAN, through their policies and practices

(or lack thereof) recklessly disregarded these risks and failed to protect the women

prisoners in their custody from harm. COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

inadequately supervised corrections staff, placing women prisoners at a heightened

risk of sexual abuse.

      353.     COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN, failed to enact appropriate


                                          49
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 50 of 79




rules and policies concerning the behavior of male staff and failed to enforce

existing rules and policies governing staff behavior.

             i.     COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                    SUPT KUBIK, SUPT MITCHELL-VOYD and SUPT KAPLAN
                    permitted male correction officers to be alone with female
                    inmates for long periods of time, which created an unjustifiable
                    and unreasonable risk of harm to plaintiffs and predictably led
                    to sexual abuse.

      354.   Despite knowledge of the risk of sexual abuse in women's prisons,

COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK, SUPT

MITCHELL-VOYD, and SUPT KAPLAN permitted the assignment of male staff,

including CO STUPNICK, CO CASTONGUAY, CO NORDE, CO BEAM, and CO

SMALLS to posts on which they had ample opportunity for unmonitored contact

with female inmates, including Plaintiffs.

      355.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN supervised male staff

guarding female inmates no differently from the way they would supervise same-

gender supervision of men.

      356.   Male staff, including CO STUPNICK, CO CASTONGUAY, CO

NORDE, CO BEAM, and CO SMALLS, were assigned, alone, to areas where no

other staff are within range for visual contact. This includes assignments that cover

remote or isolated areas not monitored by video surveillance and even overnight

shifts in housing areas.

      357.   Allowing male staff long periods of unsupervised contact not only

allows ample time for sexual abuse of female inmates, but also fosters an


                                          50
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 51 of 79




environment where male staff can develop personal relationships with female

inmates to groom and coerce them into sexual acts over time.

      358.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN

knew many incidents of sexual abuse that occurred at DOCCS facilities, including

the ones leading to the arrest and prosecution of staff members above, arose out of

instances where a single male staff member is assigned to guard female inmates for

prolonged periods.

      359.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN knew that changing

DOCCS policy, or that of their individual facility, to prohibit a single male staff

member from watching female inmates for prolonged periods would immensely

reduce the risk of staff-on-inmate sexual abuse, but they chose not to implement

that policy, formally or in practice.

      360.   SUPT SQUIRES allowed CO STUPNICK to frequently be the only

officer assigned to JANE STONE #2’s dorm area, which gave CO STUPNICK the

freedom to cultivate an inappropriate relationship with JANE STONE #2 and

eventually repeatedly sexually abuse her.

      361.   Following the discovery of JANE STONE #2’s rape at Albion CF, SUPT

SQUIRES also permitted CO CASTONGUAY to be the sole staff member assigned

to JANE STONE #1’s dormitory area the night that CO CASTONGUAY raped

JANE STONE #1.



                                           51
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 52 of 79




      362.   SUPT MITCHELL-VOYD allowed CO NORDE to often be assigned

alone with JANE STONE #3, first in the caustics department then in the 81

basement, which gave CO NORDE the opportunity to manipulate and coerce JANE

STONE #3 over time and eventually rape her repeatedly.

      363.   SUPT KUBIK let CO BEAM work as the only correction officer for

JANE STONE #4 and Jane Sand, which allowed him to sexually abuse JANE

STONE #4.

      364.   SUPT KAPLAN permitted CO SMALLS to be the sole correction officer

guarding female inmates, including JANE STONE #5, which allowed CO SMALLS

to coerce, manipulate and eventually rape JANE STONE #5.

      365.   The rapes of JANE STONE #1, JANE STONE #2, JANE STONE #3,

JANE STONE #4, JANE STONE #5, and many others would not have occurred if

COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT KUBIK, SUPT

MITCHELL-VOYD, and SUPT KAPLAN had implemented a policy to prohibit a

single male officer from guarding female inmates for prolonged periods of time.

             ii.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                   SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                   failed to enact or implement policies for staff to carry out
                   unannounced and random supervisory rounds, which created an
                   unjustifiable and unreasonable risk of harm to Plaintiffs and
                   predictably led to sexual abuse.

      366.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN not only permitted a single

male correction officer to be alone with female inmates for long periods of time but

failed to enact and enforce adequate rules and policies to ensure that unannounced,


                                         52
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 53 of 79




random supervisory rounds were conducted, which would have mitigated the high

risk of sex abuse.

      367.   Supervisory rounds consist of a supervisor checking in on various posts

throughout the facility to oversee correction officers and ensure there is no problem.

Random and unannounced supervisory rounds would deter correction officers from

forming inappropriate relationships with female inmates or sexually abusing them.

      368.   Although DOCCS ostensibly promulgates rules and regulations

requiring random and unannounced supervisory rounds, in practice, at BHCF,

Albion CF, Lakeview, and Taconic, supervisory rounds are not random,

unannounced or carried out in any useful way.

      369.   Upon information and belief, supervisory rounds at these facilities

consisted of merely stopping by the assigned line officers’ desk or office, signing the

logbook and nothing more.

      370.   Upon information and belief, there was no requirement that

supervisory staff must see each officer on duty, check in verbally with each officer,

ask the officers any particular questions, speak with the prisoners on a housing unit

or program assignment, or ask them if they have problems, or that they observe the

entire area, the prisoners and the staff, for any misconduct, or make any notations

on what they observe.

      371.   Upon information and belief, COMMR ANNUCCI, COMMR EFFMAN,

SUPT SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN,

failed to require a set number and frequency of supervisory rounds by most



                                           53
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 54 of 79




supervisory officers. Only rounds by the Superintendents and their executive teams

were required at a specific frequency, and that is only once a week, with no other

written policies and procedures directing the frequency and regularity of rounds. In

practice, sergeants typically visit each post once or twice per shift.

      372.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN failed to require

unpredictable supervisory rounds. Facility supervisors routinely conducted rounds

in a predictable manner, failing to vary their time, frequency, and point of entry,

leaving staff able to predict periods of time, such as the time around shift change or

after a supervisor has passed through, when they can virtually be assured that they

can engage in misconduct with women prisoners without being discovered.

      373.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN knew that in many

previous sexual abuse cases of female DOCCS inmates, the lack of proper

supervisory rounds had facilitated the sexual abuse.

      374.   At Albion CF, staff members routinely radio ahead to let other staff

members know when supervisory rounds are coming. CO STUPNICK and CO

CASTONGUAY were informed by fellow staff members whenever a supervisory

round would be coming to their post.

      375.   SUPT SQUIRES failed to create or enforce policies that led to

supervisory rounds being conducted without notification to officers.




                                           54
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 55 of 79




      376.    For years, CO STUPNICK acted with impunity while grooming,

coercing, manipulating, abusing, and raping JANE STONE #2, knowing that he

would never be caught in the act, since he would be notified when other staff

members were approaching.

      377.    Following CO STUPNICK’s arrest, no changes were made to the

practice of announcing supervisory rounds to other officers. Upon information and

belief, no officers were disciplined for calling ahead to CO STUPNICK to announce

rounds.

      378.    A short time later, with the same system remaining in place, CO

CASTONGUAY similarly acted without fear of being caught in the act because he

knew he would be told if supervisory rounds were coming. CO CASTONGUAY

raped JANE STONE #1 without fear that another officer would come in during the

abuse, because it was custom at Albion CF to call ahead.

      379.    At Lakeview, it was also common for officers to call ahead to give

advance notice of supervisory rounds, which would happen once per shift. This

practice allowed CO BEAM to sexually assault JANE STONE #4 without fear of

being caught in the act.

      380.    At Taconic, supervisory rounds were conducted infrequently in the

caustics department and 81 basement. When supervisory rounds were performed,

CO NORDE was called ahead of time to alert him that supervisory rounds were

being conducted. Supervisors conducting rounds would simply sign the logbook and

not interact with or observe staff or inmates.



                                          55
          Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 56 of 79




      381.    On one occasion when CO NORDE was alone with JANE STONE #3 in

caustics, CO NORDE received a call that the PREA coordinator was conducting

rounds. CO NORDE sent JANE STONE #3 back to her unit before the PREA

coordinator arrived.

      382.    At BHCF, correction officers routinely and predictably radioed each

other to warn the unit officers that a supervisor was coming. CO SMALLS was not

worried that a supervisor would catch him with JANE STONE #5 in the utility

closet because of the custom to call ahead and warn officers that a supervisor was

coming.

              iii.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                     SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                     failed to install or cause the monitoring of existing cameras to
                     prevent sexual abuse and grooming of inmates for sexual abuse.

      383.    To the extent COMMR ANNUCCI, COMMR EFFMAN, SUPT

SQUIRES, SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN installed

or required installation of surveillance cameras, use of those cameras for

supervision was, at all relevant times, grossly inadequate to protect women

prisoners.

      384.    Upon information and belief, surveillance cameras were not installed

throughout Albion CF, Taconic, Lakeview, and BHCF. Many enclosed and isolated

areas inside the prison or isolated areas outside the prison, where sexual abuse is

more likely to occur, or has been reported to have occurred, are completely outside

of any video or audio surveillance. These areas included storage closets, laundry

rooms, slop sink areas, sheds, outside work areas, and basements.


                                          56
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 57 of 79




      385.   Where video cameras did exist, they were not adequately monitored, if

at all. Upon information and belief, no staff member at Albion CF, BHCF, Lakeview

or Taconic was assigned to view the cameras in real time, or soon thereafter.

      386.   Upon information and belief, video camera footage was reviewed only

after an incident had been reported to see if corroboration existed.

      387.   Video camera footage was not monitored to detect or deter the

formation of improper relationships by officers with inmates.

      388.   At Albion CF, cameras were either not set up or were not monitored to

prevent the numerous long personal conversations held between CO STUPNICK

and JANE STONE #2, which led to the rape and sexual abuse.

      389.   Also at Albion CF, cameras were either not set up or were not

monitored to prevent CO CASTONGUAY from entering the inmate shower room or

into the laundry room to rape JANE STONE #1.

      390.   CO CASTONGUAY took JANE STONE #1 into the laundry room to

rape her there because it was widely known within the facility to be an area that

was not monitored by cameras.

      391.   COMMR ANNUCCI, COMMR EFFMAN, and SUPT SQUIRES knew

that, in 2015, a correction officer had raped a female inmate in a laundry room

because it was known that laundry rooms were not equipped with surveillance

cameras. Crandell v. Ross, 17-cv-0755 (BKS/CFH) (W.D.N.Y.), ECF No. 23 at ¶¶ 18.

They took no steps to install cameras in laundry rooms at Albion CF.




                                          57
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 58 of 79




      392.   At Lakeview, cameras were not placed or monitored around or inside

the Bubble to prevent CO BEAM from bringing JANE STONE #4 into the Bubble

and raping her. Cameras were also not placed or monitored to observe CO BEAM

speaking to JANE STONE #4 one-on-one for lengthy periods of time.

      393.   At Taconic, cameras were not installed in the caustics department.

Upon information and belief, cameras could have been installed to capture the

caustics department.

      394.   Also, at Taconic, while a camera was installed in the 81 basement, it

was completely unmonitored. This allowed CO NORDE to bring JANE STONE #3

into the staff bathroom to rape her multiple times without fear of being caught.

      395.   At BHCF, cameras were either not set up to capture CO SMALLS and

JANE STONE #5 repeatedly entering the utility closet together, or not monitored.

This lack of camera placement or monitoring allowed CO SMALLS to repeatedly

rape JANE STONE #5 inside this room without fear of being seen and stopped.

             iv.    COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                    SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                    allowed correction officers to choose (“bid for”) their own
                    assignments, which created an unjustifiable and unreasonable
                    risk of harm to Plaintiffs and predictably led to sexual abuse.

      396.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN permitted correction

officers to change “bids” through any agreement amongst the officers themselves,

without regard to the number or severity of allegations of sexual misconduct that

had been made by women prisoners about them, which contributed to the enormous

risk of sexual abuse.
                                         58
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 59 of 79




        397.   Officers only had to agree amongst themselves when to swap shifts or

assignments.

        398.   Upon information and belief, there was no policy created or enforced to

monitor the number of “bids” officers swapped with one another or to track if an

officer frequently swapped for the same bid at a given time.

        399.   At Albion CF, CO STUPNICK swapped his bid multiple times in order

to work at the unit in which JANE STONE #2 was housed. This allowed CO

STUPNICK the ability to be the alone with JANE STONE #2 for long periods of

time.

        400.   At Taconic, after JANE STONE #3’s work assignment was transferred

to caustics department and then the 81 basement, CO NORDE was permitted to

swap his bid to work there despite the fact that he was changing his bid just weeks

after the inmate he supervised one-on-one transferred to a new assignment, and

that he was requesting to be in a one-on-one assignment with her again. This

created the environment where CO NORDE was alone with JANE STONE #3 and

could bring her into the staff bathroom where he raped her.

        401.   At Lakeview, CO BEAM swapped bids to be assigned to JANE STONE

#4’s dorm. CO BEAM’s assignment to that dorm allowed him to frequently be the

sole officer assigned to JANE STONE #4, allowing him access to prey upon her.




                                           59
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 60 of 79




             v.    COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                   SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                   created a culture and custom at DOCCS facilities where
                   warning signs of sexual abuse were ignored, and inappropriate
                   staff-inmate relationships were permitted.

      402.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN failed to enact adequate

rules and policies to monitor and discipline staff engaged in behavior that

constituted warning signs of sexual abuse, such as spending a disproportionate

amount of time talking to a particular prisoner, repeatedly requesting a particular

prisoner for a particular assignment, discussing personal life with a prisoner, or

asking a prisoner a personal question. Staff were not disciplined or informally

counselled when supervisors witnessed behavior that was indicative of warning

signs of sexual abuse.

      403.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN additionally created a

culture and custom of ignoring staff-inmate relationships by failing to investigate or

discipline officers who knew of improper relationships between correction officers

and inmates.

      404.   Despite publicly promulgating policies against such relationships and

behavior, the utter lack of enforcement of these policies made clear to DOCCS staff

that they were under no real duty to report warning signs of abuse or inappropriate

staff-inmate relationships.

      405.   Upon information and belief, supervision did not include observation

and counseling or discipline for officers engaged in behavior evincing warning signs
                                          60
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 61 of 79




of sexual abuse, including engaging in personal conversations with inmates, sharing

personal items with inmates, or repeatedly requesting a particular inmate for

special assignments in secluded locations.

      406.   It was widely known to DOCCS correction officers and staff that they

would not get in trouble for failing to report inappropriate staff-inmate

relationships. A culture of silence on the issue was encouraged.

      407.   In the criminal cases listed above in ¶ 346, and the many other

unprosecuted cases in that period, other officers at the facilities knew about ongoing

relationships between the inmate-victim and staff-abuser and did not report them.

      408.   Upon information and belief, not a single staff member has been

disciplined, punished, or terminated from employment based solely on a failure to

report an inappropriate relationship.

      409.   Similarly, CO SMALLS’s relationship with JANE STONE #5 was

widely known throughout the facility by correction officers and inmates. No DOCCS

staff were disciplined, reprimanded, or terminated for knowing about and failing to

report the relationship.

      410.   At Lakeview, upon information and belief, several DOCCS staff

members knew that CO BEAM spent inordinate amounts of time having personal

conversations with JANE STONE #4 over a period of months. CO VASQUEZ

overheard a particularly personal and inappropriate conversation.




                                          61
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 62 of 79




      411.   None of the staff at Lakeview acted to protect JANE STONE #4 from

CO BEAM because they knew that DOCCS staff are expected to cover up for each

other and not “rat” on fellow staff.

      412.   Staff at Lakeview, including CO VASQUEZ, believed their silence and

failure to protect JANE STONE #4 would have no negative impact on their career.

      413.   CO BEAM frequently entered Lakeview intoxicated or high on drugs.

      414.   The culture of silence at Lakeview prevented any DOCCS staff from

reporting CO BEAM for reporting to duty in this condition.

      415.   No staff took action to prevent CO BEAM from coming to work

intoxicated or high on drugs.

      416.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN have failed to take

sufficient action when officers leave their assigned posts, allow inmates into areas

where inmates are not permitted, ask women to volunteer or work jobs to which

they have not been formally assigned, and engage in open and obvious behavior that

is suggestive of inappropriate relationships.

      417.   At Taconic, staff members learned of CO NORDE’s ongoing improper

relationship with JANE STONE #3 and did not report it because it was the culture

and custom to not report such conduct.

      418.   Upon information and belief, DOCCS staff at Taconic also knew about

an inappropriate personal relationship between CO NORDE and another inmate




                                          62
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 63 of 79




prior to the last instance of abuse of JANE STONE #3. No DOCCS staff member

reported the inappropriate relationship with the other inmate.

      419.   CO BEAM frequently left his assigned work area to spend time with

JANE STONE #4 in her dorm. Upon information and belief, DOCCS staff knew that

CO BEAM was leaving his assigned work area for the purpose of spending time

with JANE STONE #4.

      420.   CO BEAM was never reported, disciplined, or reprimanded since his

conduct was permissible under the custom and policies of Lakeview.

             vi.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                   SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                   failed to create or enforce policies to remove correction officers
                   who had developed inappropriate relationships with female
                   inmates from having contact with those inmates.

      421.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN failed to enact or enforce

polices to remove correction officers from female inmates in situations where it was

discovered that an inappropriate relationship was formed.

      422.   Even in cases where an inappropriate relationship was discovered by

investigators, DOCCS often allowed staff to continue to work closely with the same

inmates with whom they had developed an inappropriate relationship.

      423.   Staff who were the subject of credible or repeated allegations of sexual

abuse were allowed to continue their usual posts and permitted to access private,

unmonitored areas. They were even permitted to continue to guard or to have

contact or proximity with the prisoner who had complained about the officer.



                                         63
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 64 of 79




      424.      DOCCS repeated failure to remove officers from inmates they were

alleged to have abused, emboldened other staff members to conduct similar

behavior, and discouraged other staff from making complaints about misbehavior.

Allowing these officers to remain in their posts with the same privileges, at times

monitoring their alleged victims, conveyed to DOCCS staff that any written policies

to the contrary would not be enforced unless overwhelming corroboration existed.

                vii.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                       SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                       created a culture of intimidation and fear at DOCCS facilities
                       where inmates lacked confidentiality in reporting incidents of
                       sexual abuse, feared retaliation and did not think they would be
                       believed.

      425.      COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN created a culture of

intimidation when they failed to provide inmates with a confidential way of

reporting incidents of sexual abuse.

      426.      Inmates were aware that reporting what had happened to them could

result in retaliation by DOCCS staff and other inmates at their facility,

compounding the abuse they had already suffered as a result of policies more likely

to perpetuate sexual abuse than prevent it.

      427.      A survey of inmates related to a 2018 PREA audit of BHCF found that

most inmates did not believe that a complaint of sexual abuse would remain

confidential.

      428.      Sexual abuse complaints at DOCCS facilities were not treated as

confidential.


                                            64
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 65 of 79




      429.   Correction officers frequently exchanged and spread information about

sexual abuse of inmates.

      430.   No policy was enforced to deter correction officers from spreading

supposedly confidential information.

      431.   Inmates knew that their complaints would not be kept confidential,

and that they would be risking retaliation.

      432.   Inmates also knew that they were likely to be disbelieved or

discredited if they reported sexual abuse by staff.

      433.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN, by failing to enact or

enforce sufficient policies, created a culture in which female inmates’ initial

complaints were discouraged and disbelieved.

      434.   Inmates were made more vulnerable to coercion and manipulation by a

correction officer since they knew that a complaint about inappropriate behavior

would be discouraged and disbelieved.

      435.   At Albion CF, JANE STONE #1 immediately attempted to report that

she was raped, but no one on the hotline answered until after 8:00 a.m. Once

DOCCS staff became aware of the rape, they initially tried to question JANE

STONE #1 about it publicly. JANE STONE #1, who was unable to trust DOCCS

staff at Albion CF, refused to turn over the corroborating physical evidence she had

until OSI arrived.




                                          65
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 66 of 79




       436.   JANE STONE #1 believed that if she gave the physical evidence to

DOCCS staff that it would be “lost” or “destroyed.” After reporting the incident,

JANE STONE #1 was not transferred to an outside hospital for a rape kit until

after 2:00 p.m., and when she returned, all of the inmates in her unit knew about

the rape. DOCCS staff also approached JANE STONE #1 and called her a “liar.”

       437.   At Taconic, the same culture prevented JANE STONE #3 from filing a

PREA complaint earlier. JANE STONE #3 feared that her complaint would not be

anonymous, and that she would lose privileges, possibly even the right to make

phone calls to her children.

       438.   JANE STONE #3 had witnessed other inmates lose privileges for

asserting their own rights against officers, where officers lied and covered up for

other officers.

       439.   At Taconic, inmates in JANE STONE #3’s unit made complaint

against a correction officer who was instructing inmates to wear their hair up. The

correction officer claimed that inmates’ wearing their hair down risked sexually

arousing the correction officers, which could cause them to act inappropriately. The

inmates made the complaint to SUPT MITCHELL-VOYD assuming their

confidentiality would be protected. Instead, the names of the complaining inmates

were given to the officer who was the subject of the complaint, and he retaliated

against the complaining inmates.

       440.   This and other experiences made clear to JANE STONE #3 that

complaints would not be kept confidential, and that it was, in fact, the custom and



                                          66
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 67 of 79




policy to blame female inmates in cases where correction officers became sexually

aroused and acted inappropriately. As a result, JANE STONE #3 was afraid to

report her abuse because she knew that she would be blamed, and that her

complaint would not be kept confidential.

             viii.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES,
                     SUPT KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN
                     failed to implement policies to prohibit DOCCS staff from
                     entering DOCCS facilities with contraband that aided their
                     coercion and abuse of female inmates.

      441.   COMMR ANNUCCI, COMMR EFFMAN, SUPT SQUIRES, SUPT

KUBIK, SUPT MITCHELL-VOYD, and SUPT KAPLAN failed to require and

conduct reasonable searches of corrections staff upon entry to correctional facilities

that could help prevent or discourage sexual abuse or ultimately assist in the

investigation of allegations of staff sexual misconduct. The failure to catch

corrections staff with contraband such as drugs and alcohol, or to limit entry of

condoms, cell phones, notes, and other personal items allows officers the

opportunity to use these items to influence, coerce, or otherwise manipulate

prisoners into performing sexual acts and limits the evidence that could be used in

investigations of staff sexual misconduct.

      442.   For example, at Lakeview, CO BEAM was permitted to bring

contraband shampoo and lotions into the facility for Jane Sand and JANE STONE

#4. CO BEAM used these items in his coercive plot to sexual abuse JANE STONE

#4.

      443.   SUPT SQUIRES had not established or enforced a policy of searching

incoming staff members to detect, confiscate, and intercept contraband.
                                          67
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 68 of 79




                             FIRST CAUSE OF ACTION
                     CRUEL AND UNUSUAL PUNISHMENT
              VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                         (Against CO CASTONGUAY)
      444.     Paragraphs 1–443 are hereby incorporated and realleged.

      445.     By forcefully putting his genitals in JANE STONE #1’s mouth before

ordering her to the laundry room and forcefully raping her vaginally and anally, CO

CASTONGUAY acted willfully and wantonly for his own sexual gratification.

      446.     There was no penological justification for CO CASTONGUAY’s

conduct.

      447.     CO CASTONGUAY’s conduct was unreasonable and in violation of

JANE STONE #1’s clearly established constitutional right to be free from cruel and

unusual punishment.

      448.     CO CASTONGUAY’s conduct constituted cruel and unusual

punishment under the Eighth Amendment of the U.S. Constitution.


                            SECOND CAUSE OF ACTION
                         RAPE IN THE FIRST DEGREE
                     VIOLATION OF N.Y. PENAL LAW § 130.35
                          (Against CO CASTONGUAY)

      449.     Paragraphs 1–448 are hereby incorporated and realleged.

      450.     On May 12, 2019, CO CASTONGUAY orally, vaginally, and anally

raped JANE STONE #1 by forcible compulsion.

      451.     There was no penological justification for CO CASTONGUAY’s

conduct.

      452.     Such touching violated N.Y. Penal Law § 130.35.

                                          68
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 69 of 79




      453.   JANE STONE #1 suffered emotional and mental anguish and other

damages as a result of the violation of the N.Y. Penal Law.


                            THIRD CAUSE OF ACTION
                     SEXUAL ABUSE IN THE FIRST DEGREE
                     VIOLATION OF N.Y. PENAL LAW § 130.55
                          (Against CO CASTONGUAY)

      454.   Paragraphs 1–453 are hereby incorporated and realleged.

      455.   On May 12, 2019 CO CASTONGUAY subjected JANE STONE #1 to

sexual assault by entering her cube and forcefully putting his penis in her mouth.

      456.   CO CASTONGUAY ordered JANE STONE #1 to the laundry room and

orally, vaginally, and anally penetrated her for the purpose of gratifying his own

sexual desire.

      457.   CO CASTONGUAY touched JANE STONE #1’s genitals through the

use of physical force.

      458.   Such touching violated N.Y. Penal Law § 130.55.

      459.   JANE STONE #1 suffered emotional pain and other damages as a

result of the violation of the N.Y. Penal Law.


                            FOURTH CAUSE OF ACTION
                         NEW YORK COMMON LAW BATTERY
                             (Against CO CASTONGUAY)

      460.   Paragraphs 1–459 are hereby incorporated and realleged.

      461.   The May 12, 2019 sexual assault by CO CASTONGUAY on JANE

STONE #1 constituted a battery upon JANE STONE #1 in that the above-described

bodily contact was intentional, unauthorized, and grossly offensive in nature.

                                          69
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 70 of 79




          462.   Such contacts caused serious psychological, emotional pain and

suffering, and otherwise caused damage to JANE STONE #1 for which Defendant is

liable.


                               FIFTH CAUSE OF ACTION
                        CRUEL AND UNUSUAL PUNISHMENT
                 VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                              (Against CO STUPNICK)

          463.   Paragraphs 1–462 are hereby incorporated and realleged.

          464.   By repeatedly kissing, fondling, and digitally penetrating JANE

STONE #2’s genitals, and by putting his genitals in JANE STONE #2’s mouth, CO

STUPNICK acted willfully and wantonly for his own sexual gratification.

          465.   There was no penological justification for CO STUPNICK’s conduct.

          466.   CO STUPNICK’s conduct was unreasonable and in violation of JANE

STONE #2’s clearly established constitutional right to be free from cruel and

unusual punishment.

          467.   CO STUPNICK’s conduct constituted cruel and unusual punishment

under the Eighth Amendment of the U.S. Constitution.


                               SIXTH CAUSE OF ACTION
                              DELIBERATE INDIFFERENCE
                 VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                   (Against INVESTIGATOR #1 and INVESTIGATOR #2)

          468.   Paragraphs 1–467 are hereby incorporated and realleged.

          469.   INVESTIGATOR #1 and INVESTIGATOR #2 were both personally

aware of the imminent risk to JANE STONE #2 posed by CO STUPNICK.


                                            70
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 71 of 79




      470.   INVESTIGATOR #1 and INVESTIGATOR #2 failed to take any steps

to protect JANE STONE #2 from CO STUPNICK.

      471.   As a result of INVESTIGATOR #1 and INVESTIGATOR #2’s failure to

act, CO STUPNICK subjected JANE STONE #2 to illegal sexual activity on

numerous occasions after INVESTIGATOR #1 and INVESTIGATOR #2 learned of

the risk to JANE STONE #2 that CO STUPNICK posed.


                         SEVENTH CAUSE OF ACTION
                         RAPE IN THE THIRD DEGREE
                     VIOLATION OF N.Y. PENAL LAW § 130.25
                            (Against CO STUPNICK)

      472.   Paragraphs 1–471 are hereby incorporated and realleged.

      473.   From December 2017 to February 2019, CO STUPNICK repeatedly

raped JANE STONE #2 by kissing her, digitally and orally penetrating her genitals,

and having her perform oral sex on him when she was incapable of consent.

      474.   CO STUPNICK rubbed and penetrated JANE STONE #2’s genitals

and put his genitals in JANE STONE #2’s mouth for the purpose of gratifying his

own sexual desire.

      475.   Such touching violated N.Y. Penal Law § 130.25.

      476.   JANE STONE #2 suffered emotional and mental anguish and other

damages as a result of the violation of the N.Y. Penal Law.




                                         71
           Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 72 of 79




                              EIGHTH CAUSE OF ACTION
                      SEXUAL ABUSE IN THE SECOND DEGREE
                       VIOLATION OF N.Y. PENAL LAW § 130.60
                              (Against CO STUPNICK)

          477.   Paragraphs 1–476 are hereby incorporated and realleged.

          478.   From December 2017 to February 2019, CO STUPNICK repeatedly

raped JANE STONE #2 by kissing her, digitally and orally penetrating her genitals,

and by having her perform oral sex on him when she was incapable of consent.

          479.   CO STUPNICK rubbed and penetrated JANE STONE #2’s genitals

and put his genitals in JANE STONE #2’s mouth for the purpose of gratifying his

own sexual desire.

          480.   Such touching violated N.Y. Penal Law § 130.60.

          481.   JANE STONE #2 suffered emotional and mental anguish and other

damages as a result of the violation of the N.Y. Penal Law.


                               NINTH CAUSE OF ACTION
                         NEW YORK COMMON LAW BATTERY
                              (Against CO STUPNICK)

          482.   Paragraphs 1–481 are hereby incorporated and realleged.

          483.   The numerous sexual assaults by CO STUPNICK of JANE STONE #2

constituted a battery upon JANE STONE #2 in that the above-described bodily

contact was intentional, unauthorized, and grossly offensive in nature.

          484.   Such contacts caused serous psychological and emotional pain and

suffering, and otherwise caused damage to JANE STONE #2 for which Defendant is

liable.


                                            72
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 73 of 79




                           TENTH CAUSE OF ACTION
                    CRUEL AND UNUSUAL PUNISHMENT
             VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                            (Against CO NORDE)

      485.   Paragraphs 1–484 are hereby incorporated and realleged.

      486.   In orally and vaginally raping JANE STONE #3 numerous times and

infecting her with herpes, CO NORDE acted willfully and wantonly for his own

sexual gratification.

      487.   There was no penological justification for CO NORDE’s conduct.

      488.   CO NORDE’s conduct was unreasonable and in violation of JANE

STONE #3’s clearly established constitutional right to be free from cruel and

unusual punishment.

      489.   CO NORDE’s conduct constituted cruel and unusual punishment

under the Eighth Amendment of the U.S. Constitution.


                         ELEVENTH CAUSE OF ACTION
                            FAILURE TO PROTECT
             VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                    (Against CO LOVELACE and CO LOPEZ)

      490.   Paragraphs 1–489 are hereby incorporated and realleged.

      491.   In the summer of 2018, CO LOPEZ became aware of the relationship

between CO NORDE and JANE STONE #3 after hearing that CO NORDE gave

JANE STONE #3 a razor.

      492.   CO LOPEZ to JANE STONE #3 that she was not going to report the

relationship, but that JANE STONE #3 should “keep her mouth shut.”



                                         73
         Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 74 of 79




       493.      Similarly, in the fall of 2018, CO LOVELACE became aware of the

inappropriate relationship between CO NORDE and JANE STONE #3 when she

noticed that JANE STONE #3 took longer than necessary to return from running an

errand and discovered that CO NORDE was working the unit JANE STONE #3 had

just returned from.

       494.      CO LOVELACE told JANE STONE #3, “Now I know what you wanted

to go to caustics.”

       495.      Neither CO LOPEZ or CO LOVELACE ever reported their suspicions

to a PREA officer or to any supervising officer.

       496.      CO LOPEZ and CO LOVELACE made no attempts to interfere in the

relationship.

       497.      CO LOPEZ and CO LOVELACE failed to protect JANE STONE #3

from the imminent risk of sexual abuse by CO NORDE.


                             TWELFTH CAUSE OF ACTION
                     CRUEL AND UNUSUAL PUNISHMENT
              VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                             (Against CO BEAM)

       498.      Paragraphs 1–497 are hereby incorporated and realleged.

       499.      In ordering JANE STONE #4 to have sex with him and having sex

with her in July 2017, CO BEAM acted willfully and wantonly for his own sexual

gratification.

       500.      There was no penological justification for CO BEAM’s conduct.




                                            74
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 75 of 79




      501.   CO BEAM’s conduct was unreasonable and in violation of JANE

STONE #4’s clearly established constitutional right to be free from cruel and

unusual punishment.

      502.   CO BEAM’s conduct constituted cruel and unusual punishment under

the Eighth Amendment of the U.S. Constitution.


                        THIRTEENTH CAUSE OF ACTION
                            FAILURE TO PROTECT
             VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                   (Against CO ANTOLINI and CO VASQUEZ)

      503.   Paragraphs 1–502 are hereby incorporated and realleged.

      504.   As early as July 2017, CO ANTOLINI was aware of the inappropriate

relationship between JANE STONE #4 and CO BEAM.

      505.   CO VASQUEZ knew about the improper relationship between CO

BEAM and JANE STONE #4 and did not report it or otherwise try to protect her.

      506.   CO ANTOLINI and CO VASQUEZ were aware that CO BEAM had

frequent access to Plaintiff and supervisory control over her due to his position as a

correction officer and community meeting leader. CO ANTOLINI failed to protect

JANE STONE #4 from the imminent risk of sexual abuse by CO BEAM.


                        FOURTEENTH CAUSE OF ACTION
                    CRUEL AND UNUSUAL PUNISHMENT
             VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                           (Against CO SMALLS)

      507.   Paragraphs 1–506 are hereby incorporated and realleged.




                                          75
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 76 of 79




      508.   By orally and vaginally raping JANE STONE #5 multiple times, CO

SMALLS acted willfully and wantonly for his own sexual gratification.

      509.   There was no penological justification for CO SMALLS’s conduct.

      510.   CO SMALLS’s conduct was unreasonable and in violation of JANE

STONE #5’s clearly established constitutional right to be free from cruel and

unusual punishment.

      511.   CO SMALLS’s conduct constituted cruel and unusual punishment

under the Eighth Amendment of the U.S. Constitution.


                         FIFTEENTH CAUSE OF ACTION
                            FAILURE TO PROTECT
             VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
             (Against CO PAIGE, CO DEOSARRAN, and CO GUZMAN)

      512.   Paragraphs 1–511 are hereby incorporated and realleged.

      513.   CO DEOSARRAN knew about the improper relationship between

JANE STONE #5 and CO SMALLS and told JANE STONE #5 to be careful.

      514.   CO GUZMAN was CO SMALLS’s friend and was aware of the

relationship between CO SMALLS and JANE STONE #5. CO GUZMAN told JANE

STONE #5 that she was going to get CO SMALLS in trouble if the relationship

continued.

      515.   Similarly, CO PAIGE told JANE STONE #5 that the relationship with

CO SMALLS was obvious and that all of the correction officers were discussing it.

      516.   Neither CO DEOSARRAN, CO PAIGE, or CO GUZMAN ever reported

their suspicions to PREA or to any supervising officers.


                                         76
        Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 77 of 79




      517.   CO DEOSARRAN, CO PAIGE and CO GUZMAN made no attempts to

interfere in the relationship.

      518.   CO DEOSARRAN, CO PAIGE and CO GUZMAN failed to protect

JANE STONE #5 from the imminent risk of sexual abuse by CO SMALLS.


                         SIXTEENTH CAUSE OF ACTION
                         DELIBERATE INDIFFERENCE
             VIOLATION OF U.S. CONSTITUTION AMENDMENT VIII
                 (Against COMMR ANNUCCI, COMMR EFFMAN,
               SUPT KUBIK, SUPT KAPLAN, and SUPT SQUIRES)

      519.   Paragraphs 1–518 are hereby incorporated and realleged.

      520.   COMMR ANNUCCI, COMMR EFFMAN, SUPT KUBIK, SUPT

KAPLAN, and SUPT SQUIRES were aware that male correction officers at BHCF,

Taconic, Albion CF, and Lakeview were repeatedly accused, charged, and criminally

convicted of sexually abusing female inmates.

      521.   COMMR ANNUCCI, COMMR EFFMAN, SUPT KUBIK, SUPT

MITCHELL-VOYD, SUPT KAPLAN, and SUPT SQUIRES, were directly and

personally responsible for the safety of inmates at BHCF, Taconic, Albion CF, and

Lakeview.

      522.   COMMR ANNUCCI, COMMR EFFMAN, SUPT KUBIK, and SUPT

MITCHELL-VOYD, SUPT KAPLAN, and SUPT SQUIRES, failed to implement and

enforce policies sufficient to protect female inmates at BHCF, Taconic, Albion CF,

and Lakeview from sexual abuse by male correction officers.

      523.   COMMR ANNUCCI, COMMR EFFMAN, SUPT KUBIK, SUPT

MITCHELL-VOYD, SUPT KAPLAN, and SUPT SQUIRES, created a custom and

                                         77
            Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 78 of 79




unspoken policy, through their actions and failures to act, in which DOCCS staff did

not report and turned a blind eye to warning signs of improper relationships and

manipulation of inmates by correction officers.

       524.     COMMR ANNUCCI, COMMR EFFMAN, SUPT KUBIK, SUPT

MITCHELL-VOYD, SUPT KAPLAN, and SUPT SQUIRES, were deliberately

indifferent to a serious risk to the safety of all female inmates at the hands of male

correction officers at BHCF, Taconic, Albion CF, and Lakeview.


                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs pray for relief and demand judgment in their favor on each of

their claims against defendants as follows:

       a.       That a jury find, and the Court adjudge and decree, that Plaintiffs shall recover

compensatory damages in the sum of $25,000,000, plus punitive damages in the sum of

$25,000,000 against the defendants, plus nominal damages in the sum of $1 against the

defendants, jointly and severally, together with interest.

       b.       That Plaintiffs recover the costs of the suit herein, including reasonable attorney’s

fees pursuant to 42 U.S.C. § 1988.

       c.       That Plaintiffs be awarded such other and further relief as the Court shall deem

just and proper.




                                                 78
            Case 1:20-cv-01326-RA Document 1 Filed 02/14/20 Page 79 of 79




                                        JURYDEMAND
         Plaintiffs hereby demand a trial by jury on all issues and counts in the Complaint herein.

Dated:          New York, New York
                February 14, 2020

                                                       Respectfully submitted,




                                                              LAW OFFICE OF DANIEL A.
                                                              MCGUINNESS, PC
                                                              260 Madison Avenue, 17th Floor
                                                              New York, NY 10016
                                                              Tel: (212) 679· 1990
                                                              Fax: (888) 697·0585
                                                              Email: dan@legalmcg.com

                                                                              · and·


                                                       By:~
                                                         / ~ ~- - ~ - - -
                                                          ~rgulis·Ohnuma

                                                              LAW OFFICE OF ZACHARY
                                                              MARGULIS·OHNUMA
                                                              260 Madison Avenue, 17t h Floor
                                                              New York, NY 10016
                                                              Tel: (212) 685·0999
                                                              Fax: (212) 685·0922
                                                              Email: zach@zmolaw.com




                                                  78
